Citation Nr: 1417420	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  09-15 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral varicose veins of the lower extremities.

2.  Entitlement to service connection for a left knee condition. 

3.  Entitlement to service connection for a right knee condition. 

4.  Entitlement to service connection for a low back condition.

5.  Entitlement to service connection for hypertension.

6.  Whether new and material evidence has been received to reopen a claim for service connection of myopia. 

7.  Entitlement to a compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to November 1982.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California and November 2009 and March 2010 rating decisions of the VA RO in Waco, Texas.  Jurisdiction over all claims now lies with the Waco, Texas RO.

The Board notes that the Veteran's previously filed a claim for service connection of "bad eyesight" that was last denied by the Los Angeles, CA RO in April 2007.  Because the Veteran is now filing for service connection of myopia and that condition was addressed in that rating decision, i.e. "defective distant vision" or nearsightedness, new and material evidence is necessary to reopen the claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Myopia is "nearsightedness."  Parker v. Derwinski, 1 Vet. App. 522, 523 (1991); Norris v. West, 11 Vet. App. 219, 220 (1998).  

In January 2014 the Veteran was afforded a videoconference hearing before the Board.  A transcript of the testimony offered at this hearing has been associated with the record.  At the Board hearing, the Veteran requested that the record be held open for 60 days to allow for the submission of additional evidence and the record was held open for this period.  See 38C.F.R. § 20.709 (2013).  The Veteran submitted records relating to his claimed low back disability, for which initial Agency of Original (AOJ) consideration was prospectively waived at his hearing. 

The issues of entitlement to service connection for bilateral varicose veins of the lower extremities, a left knee condition, a right knee condition, a low back condition, whether new and material evidence was presented to reopen a previously denied claim for myopia and entitlement to a compensable evaluation for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At his January 9, 2014, Board hearing, and on the record, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to service connection for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal have been met with respect to the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Substantive Appeal

The Veteran had perfected an appeal with respect to the issue of entitlement to service connection for hypertension.  38 C.F.R. § 20.200.  At his Board hearing in January 2014 and on the record, the Veteran notified the Board that he desired to withdraw his appeal of this issue.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  At his January 2014 Board hearing the appellant withdrew his appeal with respect to the claim of entitlement service connection for hypertension; therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue and it is therefore dismissed.


ORDER

The appeal is dismissed with respect to the issue of entitlement to service connection for hypertension.


REMAND

In February 2007, the Oakland, CA RO, which was then handling the matters on appeal, requested that the Veteran be afforded VA examinations to address his claims for service connection of disabilities of the left and right knees.  No such examinations were apparently scheduled, although in a February 2007 letter the Veteran requested that the examinations be conducted in Reno, Nevada, as this location was closer to his new residence.  The Veteran now resides in Texas and has yet to be provided the requested VA examination to address his knees.   

The Veteran should also be afforded a VA examination to address his claim for service connection of varicose veins of the lower extremities.  A review of the service treatment records reveals no complaints or assessment of varicose veins.  Nor is there any documented current assessment thereof.  Nevertheless, the Veteran has reported that he has been assessed as having such, which he is certainly competent to do.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He has related that a medical authority has indicated that his varicose veins may be due to walking on hard surfaces, such as concrete and steel on ship, during his service.  Accordingly, the Board finds that a medical opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A review of the evidence documents a current assessment of degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbosacral spine.  The Veteran claims that he experienced several bouts of back pain in service, that thereafter would "come and go" and that his currently assessed low back disability relates to service.  A review of his service treatment records discloses several complaints regarding the low back, although his spine was normal upon clinical evaluation at separation.  See November 1982 Report of Medical Examination.  He has submitted a medical opinion from a chiropractor who expressed "strong conjecture" that the Veteran's current low back disability is attributable to physical labor in service, as well as an opinion from a medical doctor relating the same, albeit with little rationale.  He was afforded a VA examination in June 2010, which resulted in a negative etiological opinion with the rationale that the Veteran's service complaints regarding the low back resolved without sequelae. 

The Veteran should also be afforded a new VA examination to address his claim for service connection of a low back disability.  Although the June 2010 VA examination was based upon a review of the claims file, the examiner did not adequately address the Veteran's lay reports of low back symptomatology in and since service.  

The Veteran should also be afforded a new VA examination to address his claim for a compensable evaluation for bilateral hearing loss.  The Veteran was last afforded a VA examination in this regard in April 2011.  At his Board hearing, he expressed that he felt the examination was inadequate, particularly the speech recognition portion thereof.  He related that he often guessed at the words provided and requested re-examination.  

Lastly, at his Board hearing, the Veteran testified as to numerous possibly outstanding private medical records that are relevant to the claims remanded herein.  Although the record was held open 60 days, and the Veteran did submit records pertaining to treatment for a currently assessed low back disability, he submitted no other records.  However, as these claims are being remanded, VA should attempt to obtain these records, should the Veteran identify them and request VA's assistance in obtaining them.  VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from private medical care providers.  38 C.F.R. § 3.159(c)(1) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide or authorize the release of any treatment records and/or medical opinions relating to his claims that are not of record, including records from Dr. Busser; Dr. Oliver; Dr. Schultz; and M.White, M.S., D.C.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).  

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the appellant for a VA examination for the purpose of ascertaining the nature and likely etiology of the appellant's claimed varicose veins of the lower extremities.

The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.  The examiner should obtain a complete, pertinent history from the appellant concerning the history of his symptoms.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that varicose veins of the lower extremities (if assessed), are attributable to service.  Review of the entire file is required; however, attention is invited to appellant's report that he had been informed by a physician that varicose veins of the lower extremities are attributable to walking on hard surfaces in service.  In rendering any requested opinion, the examiner should consider the competent and credible lay evidence reported by the appellant.  It is noted that the Veteran is competent to report he had symptoms even if there are no contemporaneous medical records reflecting treatment post service.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Any and all opinions must be accompanied by a discussion of the underlying reasons.

3.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the appellant for a VA examination for the purpose of ascertaining the nature and likely etiology of the appellant's claimed right and left knee disabilities.

The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.  The examiner should obtain a complete, pertinent history from the appellant concerning the history of his symptoms.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disability/ies of the left and right knees, is/are attributable to service.  Review of the entire file is required; however, attention is invited to the service treatment records noting complaints regarding the knees.  In rendering any requested opinion, the examiner should consider the competent and credible lay evidence reported by the appellant.  It is noted that the Veteran is competent to report he had symptoms even if there are no contemporaneous medical records reflecting treatment post service.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Any and all opinions must be accompanied by a discussion of the underlying reasons.

4.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the appellant for a VA examination for the purpose of ascertaining the nature and likely etiology of the appellant's claimed low back disability.

The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.  The examiner should obtain a complete, pertinent history from the appellant concerning the history of his symptoms.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disability of the low back is attributable to service, including the Veteran's duties therein.  Review of the entire file is required; however, attention is invited to the service treatment records noting complaints regarding the low back, as well as the medical opinions of record.  In rendering any requested opinion, the examiner should consider the competent and credible lay evidence reported by the appellant.  It is noted that the Veteran is competent to report he had symptoms even if there are no contemporaneous medical records reflecting treatment post service.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Any and all opinions must be accompanied by a discussion of the underlying reasons.

5.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for an audiological examination to determine the severity of his service-connected bilateral hearing loss.  The claims file should be made available to the examiner for review in connection with the examination.  The examiner should note that the claims file has been reviewed.  All indicated tests and studies should be performed and all clinical and special test findings should be reported in detail to allow for evaluation under applicable VA rating criteria.

For each ear, the examiner is asked to specifically record the decibel loss at the 1000, 2000, 3000, and 4000 Hz frequencies, and should provide results of a Maryland CNC word recognition test.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

6.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


